Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
1. 	Claims 1-20 are pending in the current application.
2.	This application is a DIV of 15/780,231 05/30/2018 PAT 10717732, which is a 371 of PCT/CN2016/109079 12/08/2016 and claims priority to CHINA 201510908329.2 12/09/2015.
Response to Amendment and Arguments
3.	The rejection of claim 13 under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends is withdrawn based upon the amendments.  The rejection of claim 13 under 35 U.S.C. 103 as being unpatentable over Clark in view of Schönherr is withdrawn in view of the amendments.
The rejection of claims 1-16 under 35 U.S.C. 103 as being unpatentable over Charifson WO 2010148197 A1 is maintained.  Applicants’ representative’s arguments submitted on March 8, 2021 have been fully considered but are not persuasive.  Applicant’s representative stated on page 14 of the remarks of December 21, 2020 in the last sentence, “Applicant respectfully submits that the requirement for the election of a species is improper because they are not patentably distinct...” As pointed out in the requirement, “Should applicant traverse on the ground that the species are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the species to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the species unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 of the other species.”  prima facie case has been made.
Applicant’s arguments of unexpected results as evidenced by data in the specification for two compounds (compound 61 and Example 145)  as compared to a compound of Charifson 1034 which in racemic form is VX-787 is acknowledged.  Compound (61) referenced in the remarks is the compound “(146)” in claim 13 and “Example 145” is compound “(145)” in claim 13.   The comparison of Example 61 to VX-787 is problematic for a number of reasons, there are by applicant’s own admission two changes, the bicycloocane vs. alkyl linker and the H vs. furan change.  There is also a third change on going from compound 61 to racemic VX-787, the stereochemistry.  For these reasons the comparison of Example 61 to VX-787 is not probative.  
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., the compounds (146) and (145)) are not claim limitations.  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
Even if evidence of unexpected results were presented for the rejected claims, using appropriate comparisons and accepted as such, the evidence of unexpected results "must be reasonably commensurate with the scope of the claims," although every claimed embodiment need not be tested. In re Huai-Hung Kao, 639 F.3d 1057, 1068 (Fed. Cir. 2011); see also Allergan, Inc. v. Apotex, Inc., 754 F.3d 952, 965 (Fed. Cir. 2014). "Appellant bears the burden of establishing a nexus between the full scope of the claimed invention and the proffered evidence of nonobviousness." Demaco Corp. v. F. Von Langsdorff Licensing Ltd., 851 F.2d 1387, 1392 (Fed. 
The rejection of claims 1-12, 14 under 35 U.S.C. 103 as being unpatentable over Clark in view of Shah is maintained.  Applicants’ representative’s arguments submitted on March 8, 2021 have been fully considered but are not persuasive.  To be clear, the claims are drawn to the fluorinated congeners of the Clark compounds where m is 2, and R2 is F.  As discussed above applicant’s arguments of unexpected results are for two compounds (compound 61 and Example 145)  as compared to a compound of Charifson 1034 which in racemic form is VX-787.  None of these comparators address the rejection of record, in fact claim 13 is not rejected on this ground. The comparison would require the comparing the closest prior art compound to the claimed fluorinated compound. Applicants’ clear admission on the record that the species are not patently distinct was grounds for withdrawal of the species election requirement and also an admission that was used as evidence in the 103 rejection.  A prima facie case has been made and the secondary considerations are not related to the rejection.
The rejection of claims 15-16 under 35 U.S.C. 103 as being unpatentable over Clark in view of Shah as applied to claim 1-12, 14 above, and further in view of Charifson is maintained. Applicants’ representative’s arguments submitted on March 8, 2021 have been fully considered but are not persuasive.  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-16, are rejected under 35 U.S.C. 103 as being unpatentable over Charifson WO 2010148197 A1.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Charifson discloses the compounds of the instant claims at page 4:

    PNG
    media_image1.png
    351
    613
    media_image1.png
    Greyscale

The Z1/Z2 variables being equivalent to the two instant R2 variables where m is 2.  Where Z1/Z2 are R* where the R* is selection ii) as described on page 6 as “a C1-C6 alkyl group substituted with…. C3-C8 non-aromatic carbocycle, 5-6 membered non-aromatic heterocycle” and as iii) “a C3-C8 non-aromatic carbocycle, or a 4-8 membered non-aromatic heterocycle, each of which is 

    PNG
    media_image2.png
    181
    235
    media_image2.png
    Greyscale

RW is C(=O)ORb at least where Q1 is a carboxylate.
Various working examples are given including those with the Formula III in claim 7, such as compound 1184 on page 328 and others.

    PNG
    media_image3.png
    171
    563
    media_image3.png
    Greyscale


    PNG
    media_image4.png
    89
    162
    media_image4.png
    Greyscale

    PNG
    media_image5.png
    235
    269
    media_image5.png
    Greyscale

    PNG
    media_image6.png
    127
    286
    media_image6.png
    Greyscale

    PNG
    media_image7.png
    201
    208
    media_image7.png
    Greyscale

    PNG
    media_image8.png
    198
    190
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    198
    208
    media_image9.png
    Greyscale

Regarding claims 13-16, compositions are disclosed page 83 ff. Those with additional antivirals including vaccines are disclosed at page 84 ff.  The specific drugs of claim 16 are listed on page 87 at paragraph [00259].
B)	Ascertaining the differences between the prior art and the claims at issue.


    PNG
    media_image10.png
    200
    400
    media_image10.png
    Greyscale

The utility is the same as antiviral for treating influenza.
C)  	Resolving the level of ordinary skill in the pertinent art:  
The level of ordinary skill is high.
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The differences between the compounds of the prior art is semantic with different words used to describe the same invention.  In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made".  The experienced organic chemist, who would make applicants' compounds, would be motivated to prepare these same compounds based on the expectation that they would have similar properties and upon the routine nature of such experimentation in the art of medicinal chemistry.  
Since the applicant traversed the species election on the ground that the species of claim 13 are not patentably distinct, and has clearly admitted on the record that this is the case and the examiner has found one of the species unpatentable over the prior art, this admission is used under 35 U.S.C. 103 to reject the additional species of claim 13.  Since applicant has admitted that the . 
5.	Claims 1-12, 14 are rejected under 35 U.S.C. 103 as being unpatentable over Clark, “Discovery of a Novel, First-in-Class, Orally Bioavailable Azaindole Inhibitor (VX-787) of Influenza PB2.”  Journal of Medicinal Chemistry, 2014, 57(15), 6668-6678 in view of Shah “The role of fluorine in medicinal chemistry” Journal of Enzyme Inhibition and Medicinal Chemistry, October 2007; 22(5): 527–540.  The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
A)	Determining the scope and contents of the prior art.
B)	Ascertaining the differences between the prior art and the claims at issue.
C)	Resolving the level of ordinary skill in the pertinent art.
D)	Considering objective evidence present in the application indicating obviousness or nonobviousness.

A)	Determining the scope and contents of the prior art:  
Clark discloses the monofluorinated compounds removed by proviso in claim 1 in the various tables, including the compound VX-787 as Example 2, in Table 4 on page 6673 and other places.  The compounds are those where n is 1, R1 is various, where R2 is F, R3 is H, X is the X-2 selection where W is a C6 or C8 carbocycle, RW is C(=O)ORb. This is also the subgenus of claim 7 Formula (III) where the C8 carbocycle is that of compound 2 and others in table 4.  “Compound 2 was found to be an orally bioavailable, extremely potent, and efficacious inhibitor with a clean selectivity profile. Further testing showed 2 was extremely potent versus all influenza A strains tested, including pandemic H1N1 and avian H5N1 flu strains. The overall profile of 2, coupled with an early acting mechanism in the influenza viral life cycle, translated into unprecedented efficacy in a +48 h treatment mouse influenza model. This data clearly indicate that 2 is a first-in-
B)	Ascertaining the differences between the prior art and the claims at issue.
The only difference between the prior art and the instant claims is the proviso.  The instant claims where m is 2 and R2 is F, embrace further fluorinated analogs where two R2s are F.
C)  	Resolving the level of ordinary skill in the pertinent art:  
The level of ordinary skill is high.
D) Considering objective evidence present in the application indicating obviousness or nonobviousness:  The differences between the provisoed compounds of the prior art and the instant claims is an additional F atom. It was prima facie obvious to one of ordinary skill in the art at the time the claimed invention was made to prepare fluorinated analogs of those of the Clark to produce the claimed compounds because he or she would expect the compounds to have similar properties and even improved properties.  The bioisosteric replacement of H with F, was well known at the time the invention was made to lead to the same or even improved properties in drug compounds. In re Grabiak 226 USPQ 870, "[w]hen chemical compounds have "very close" structural similarities and similar utilities, without more a prima facie case may be made".  Shah states, 
Fluorine substitution has been extensively investigated in drug research as a means of enhancing biological activity and increasing chemical or metabolic stability. (Page 527). Despite the fact that fluorine is slightly larger than hydrogen, several studies have demonstrated that it is a reasonable hydrogen mimic and is expected to cause minimal steric perturbations with respect to the compound’s mode of binding to a receptor or enzyme.  (Page 528) 1. Improved metabolic stability Metabolic stability can determine the bioavailability of compounds and substitution with fluorine at the site of metabolic attack can prevent oxidative metabolism based on the fact that the C–F bond is more resistant to attack than the C–H bond. Also, substitution at adjacent or distal sites to the site of metabolic attack 

The fluorinated analogs have sufficient similarity in size and shape to the non-fluorinated analogs to fit the active site of the target protein, so they would be expected to have similar inherent biological activity and improved half-life based upon reduced metabolism.  This is the strongest rationale as set forth in the MPEP 2144,
“II. THE EXPECTATION OF SOME ADVANTAGE IS THE STRONGEST RATIONALE FOR COMBINING REFERENCES
The strongest rationale for combining references is a recognition, expressly or impliedly in the prior art or drawn from a convincing line of reasoning based on established scientific principles or legal precedent, that some advantage or expected beneficial result would have been produced by their combination.”
6.	Claims 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Clark, “Discovery of a Novel, First-in-Class, Orally Bioavailable Azaindole Inhibitor (VX-787) of Influenza PB2.”  Journal of Medicinal Chemistry, 2014, 57(15), 6668-6678  in view of Shah “The role of fluorine in medicinal chemistry” Journal of Enzyme Inhibition and Medicinal Chemistry, October 2007; 22(5): 527–540 as applied to claim 1-12, 14 above, and further in view of Charifson WO 2010148197 A1.  Clark does not discuss the formulation he gave to mice and other animals as having another antiviral, however Charifson discloses these formulations with this same compound, compound 1070, with additional antiviral agents as discussed above in the 103 rejection at page 83 ff. The additional antivirals including vaccines are disclosed at page 84 ff.  
Conclusion
7.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID K O'DELL whose telephone number is (571)272-9071.  The examiner can normally be reached on Monday - Friday 9:30 - 7:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shaojia Jiang can be reached on 571-272-0627.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/DAVID K O'DELL/            Primary Examiner, Art Unit 1625